Citation Nr: 1731322	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for soft tissue loss, right lower extremity, residual of insect bite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2004 to September 2008, and returned to active duty on May 6, 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in January 2014 and July 2016.

The Veteran contacted VA in May 2014 and August 2016 to ask that this appeal be withdrawn.  However, in correspondence received in June 2017, the Veteran indicated she wants to continue pursuing the appeal.  Therefore, the Board does not consider the appeal withdrawn, and will proceed with appellate consideration.

Following issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence.  In a July 2017 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Veteran has not argued, and the record does not otherwise reflect, that the service-connected soft tissue loss renders her unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a total rating based on individual unemployability due to service-connected disabilities has not been raised as part of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



FINDING OF FACT

Throughout the rating period, the Veteran's soft tissue loss, right lower extremity, residual of insect bite, has manifested in a mildly tender scar.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no higher, have been met throughout the rating period for soft tissue loss, right lower extremity, residual of insect bite.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a compensable initial rating for soft tissue loss, right lower extremity, residual of insect bite, arises from her disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in April 2010.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and relevant medical treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in August 2008.  The examiner reviewed the record, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was scheduled for another VA examination in March 2014.  However, she did not report for the examination, has not provided a statement of good cause for not attending the examination, and has not requested that another examination be scheduled.  As such, the Board will adjudicate the appeal based on the evidence of record.  38 C.F.R. § 3.655(b).

The Board further notes that neither the Veteran nor her representative has alleged deficiency in VA's completion of its duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in January 2014 and July 2016.  The January 2014 Board remand directed the AOJ to obtain the Veteran's service treatment records for her active duty period beginning May 2013; afford the Veteran an opportunity to identify any treatment records relevant to her service-connected soft tissue loss; provide the Veteran a VA examination for her service-connected soft tissue loss; and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Following the January 2014 Board remand, the AOJ contacted the Veteran in January 2014 and asked her to identify any outstanding, relevant treatment records; treatment records from Bassett Army Community Hospital were associated with the record; the AOJ scheduled the Veteran for a VA examination as to her service-connected soft tissue loss.  As noted above, the Veteran did not report for the scheduled March 2014 VA examination.  The AOJ then readjudicated the appeal in a July 2014.  The records from Bassett Army Community Hospital date through late January 2014 and appear to be the Veteran's service treatment records for her period of active duty beginning May 2013.  Accordingly, the Board finds that the January 2014 Board remand directives have been at least substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The July 2016 Board remand directed the AOJ to associate with the record a report of the failure to report/cancellation notice for the scheduled March 2014 VA examination, provide a copy of the July 2014 supplemental statement of the case to the Veteran's at her Alaska address, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the July 2016 Board remand, the AOJ associated with the record a Compensation and Pension Examination Inquiry showing that the scheduled VA examination was cancelled on March 31, 2014, due to failure to report; provided the Veteran a copy of the July 2014 supplemental statement of the case at her Alaska address; and readjudicated the appeal in a November 2016 supplemental statement of the case.  Accordingly, the Board finds that the July 2016 Board remand directives have been at least substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).


Analysis

The Veteran seeks a compensable initial rating for soft tissue loss, right lower extremity, residual of insect bite.  The Veteran's soft tissue loss, right lower extremity, residual of insect bite, has been rated as noncompensable since September 8, 2008, the day following her separation from active service.  The applicable rating period is from September 8, 2008, the effective date for the award of service connection for soft tissue loss, right lower extremity, residual of insect bite, through the present.  See 38 C.F.R. § 3.400 (2016).

The Veteran's service-connected soft tissue loss is not specifically listed in the Schedule.  Therefore, it will be rated by analogy under the criteria for a closely related injury.  See 38 C.F.R. § 4.20.  The disability is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7120, which relates to varicose veins.  The Veteran's representative has argued that the disability is more appropriately rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which relates to painful or unstable scars, and should be assigned a 10 percent rating under that diagnostic code.  See "Appellant's Post-Remand Brief", received in July 2017.

The Board agrees with the representative's contention that the Veteran's service-connected soft tissue loss is more appropriately rated as a scar.  Specifically, when a disability is rated by analogy, the functions affected, anatomical localization, and symptomatology of the disability are considered in selecting the analogous rating criteria.  See 38 C.F.R. § 4.20.  Varicose veins are dilated tortuous veins, usually in the subcutaneous tissues of the leg, often associated with incompetency of the venous valves.  ILLUSTRATED MEDICAL DICTIONARY 2036 (32nd Ed. 2012).  Scars are marks remaining after the healing of a wound or other morbid process, or any of various manifestations of an earlier event.  Id. At 1674.  The August 2008 VA examiner noted the Veteran's service-connected soft tissue loss to be the result of an insect bite that developed into an abscess with cellulitis.  He described the current condition of the disability as "a 1.5 cm soft tissue indentation on the right medial aspect of her leg with mild localized tenderness at the site of her previous insect bite."  The Veteran submitted photographs of the soft tissue loss that reasonably match the examiner's description.  The service-connected soft tissue loss, as described by the VA examiner and shown in the Veteran's photographs, is a mark remaining after the healing of the in-service insect bite.  There is no indication that the service-connected soft tissue loss involves the veins or is the result of incompetency of venous valves.  As such, based on the functions affected, anatomical localization, and symptomatology of the service-connected soft tissue loss, the Board concludes that the condition would more appropriately be rated as analogous to a scar than to varicose veins.  See 38 C.F.R. § 4.20; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In view of the above, the Board finds that the Veteran's soft tissue loss, right lower extremity, residual of insect bite, is most appropriately rated under Diagnostic Code 7804, rather than Diagnostic Code 7120, and the Board will consequently change the diagnostic code under which the disability is rated.  This change of diagnostic codes more accurately rates the Veteran's service-connected soft tissue loss.  Moreover, the Veteran is not prejudiced by this change of diagnostic code, as the change does not result in a reduction in her rating or in severing service connection for the soft tissue loss, right lower extremity, residual of insect bite.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (2) under Diagnostic Code 7804 states dictates that, if one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Note (1) under Diagnostic Code 7804 defines unstable scars as those "where, for any reason, there is frequent loss of covering of skin over the scar."

Turning to the relevant evidence of record, the August 2008 VA examiner stated that the Veteran's service-connected soft tissue loss is a 1.5 centimeter soft tissue indentation on the right medial aspect of her leg with mild localized tenderness at the site of the previous insect bite.  He further indicated that the Veteran's skin is otherwise normal in temperature, texture, and turgor.  In her substantive appeal, the Veteran asserted that she has intermittent pain, numbness, tingling and burning at the site of the soft tissue loss, and has pain in the right leg and foot upon standing for prolonged periods of time.  She also indicated that she has disfiguration and deformity of the lower leg due to the soft tissue loss.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2010.  In a June 2017 statement, the Veteran indicated that the soft tissue loss is on the inner middle aspect of her right lower leg, and is manifested by a 3 centimeter by 3 centimeter deformity that is 1 centimeter deep and is painful.

In view of the relevant evidence of record, the Board finds that the Veteran's service-connected soft tissue loss manifested in a single painful scar throughout the relevant rating period.  Accordingly, an initial rating of 10 percent is warranted for the entire rating period under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board further finds that an initial rating in excess of 10 percent is not warranted under Diagnostic Code 7804 because the Veteran did not have three or more painful or unstable scars relating to the service-connected soft tissue loss, and there is no evidence of record showing that her single painful scar was also unstable.

The Board has also considered whether a higher or additional initial rating may be awarded under the other diagnostic codes relating to scars.  38 C.F.R. § 4.118, Diagnostic Code 7801 relates to scars not of the head, face, or neck that are deep and nonlinear.  However, the Veteran is not entitled to a higher or additional initial rating under that diagnostic code because the record does not show that the service-connected soft tissue loss measured at least 39 square centimeters at any time during the relevant rating period.  In addition, 38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other effects of scars not rated under Diagnostic Codes 7800, 7801, 7802, and 7804 are to be rated under an appropriate diagnostic code.  However, the Board finds that the Veteran's service-connected soft tissue loss does not produce effects not considered by Diagnostic Code 7804.  Specifically, although the Veteran has credibly reported numbness, tingling, and burning of her leg and foot, those symptoms have been medically attributed to her service-connected tarsal tunnel syndrome of the right and left feet, and are contemplated by her ratings for those disabilities.  See August 2008 VA examination report; October 2008 rating decision.  Therefore, they are not for consideration in rating the service-connected soft tissue loss.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 4.14.

The Board has also considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  An extra-schedular disability rating is assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See, e.g., Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected soft tissue loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected tissue loss with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's pain related to the scar from the soft tissue loss is expressly contemplated under Diagnostic Code 7804.  Thus, the symptoms experienced by the Veteran are taken into account by her current schedular rating.  As such, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Furthermore, the Veteran has not contended that an extra-schedular rating is warranted either for the service-connected soft tissue loss itself or based upon the combined effect of multiple conditions.  See id.; Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

The Board therefore finds that the criteria for an initial rating of 10 percent, and no higher, are met for the Veteran's soft tissue loss, right lower extremity, residual of insect bite, for the entire rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected soft tissue loss pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks entitlement to an initial rating higher than or in addition to that granted herein, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 10 percent, and no higher, is granted for soft tissue loss, right lower extremity, residual of insect bite, subject to the law governing payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


